MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner, Jack Earl Darby, seeks an order of this Court directing the officials to credit said petitioner with certain time accrued while on leave and enter them as credits *622upon the records of the State Penitentiary at McAlester, Oklahoma.
Petitioner alleges that he was granted 60 days leave commencing August 13, 1965, and was paroled on the 19th day of October, 1965; that thereafter, on the 17th day of June, 1966, his parole was revoked, and that he is entitled to credit for good conduct and work credit while on his 60 days leave.
Title 57 Okl.St.Ann. § 138, reads in part: “ * * * Inmates on parole who are returned to the institution as parole violators shall retain the credits earned up to the date of their release on parole. * . * ”
Petitioner, of course, is not entitled to work credit while on leave; however, as set forth in Simpson v. Page, Okl. Cr.App., 416 P.2d 635, this Court stated:
“We are of the further opinion that petitioner is clearly entitled to good time credits for the time he was absent on leave when such leaves were not revoked. * * * ”
It is therefore the order of this Court that the Warden of the State Penitentiary, and the appropriate officials serving under his supervision, shall compute the time petitioner has served, allowing him all credits due, as hereinbefore set out; and after such has been accomplished, the Warden shall discharge petitioner when his records reflect the petitioner has met the requirements of the lawi
It is so ordered.
NIX, P. J., and BRETT, J., concur.